NOS. 12-20-00191-CR
                                       12-20-00192-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

NATHAN REESE HILL,                                §      APPEALS FROM THE 217TH
APPELLANT

V.                                                §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §      ANGELINA COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Nathan Reese Hill appeals his convictions for aggravated assault and continuous family
violence. In three issues, he attacks the trial court’s acceptance of his guilty plea. We affirm.


                                          BACKGROUND
       In August 2019, a grand jury sitting in Angelina County, Texas returned two indictments
against Appellant.    Cause number 2019-0544 alleged Appellant committed assault family
violence by impeding breath or blood (count I) and aggravated assault with a deadly weapon
(count II).   Cause number 2019-0545, a single count indictment, alleged that Appellant
committed continuous family violence.        In January 2020, the grand jury returned a third
indictment against Appellant alleging assault family violence (count I), continuous family
violence (count II), and aggravated assault (count III) in cause number 2020-0040.
       Pursuant to a plea agreement with the State, Appellant entered pleas of “guilty” to the
charge of continuous family violence as alleged in 2019-0545 and aggravated assault as alleged
in count III in 2020-0040. As part of the agreement, the State agreed to dismiss cause number
2019-0544 and counts I and II in cause number 2020-0040. Pursuant to the plea agreement, the
trial court would decide punishment.
       Appellant signed multiple documents pursuant to his decision to plead guilty. Included in
the clerk’s record are file marked copies of a waiver of arraignment, State’s discovery
compliance form, and a document entitled “written plea admonishments-waivers-stipulations”
(written waivers). The written waivers contain admonishments on the range of punishment,
effect of plea bargains, permission to appeal, effect on citizenship, and a declaration of mental
competency.     The document also contains a declaration that the plea is made freely and
voluntarily and waivers of the rights to a jury trial, cross examine and confront witnesses, and
remain silent. Further, the written waivers contain a declaration consenting to oral and written
stipulations of evidence. Appellant signed and swore to this document on the day of his plea
hearing.
       Prior to accepting Appellant’s “guilty” plea, the trial court orally admonished Appellant
regarding the punishment range, and asked Appellant several questions regarding his
competency to stand trial and his mental state at the time of the offenses. In response to the trial
court’s questioning, Appellant’s trial counsel reported no concerns about Appellant’s
competency to stand trial or sanity at the time of the offenses. Prior to accepting the pleas of
“guilty,” the trial court asked Appellant if anyone made him plead “guilty” to which Appellant
answered, “No.” The trial court asked if Appellant was entering his plea freely and voluntarily
to which Appellant answered, “Yes.” The trial court told Appellant that there was no agreed
punishment recommendation, and the trial court would assess punishment and Appellant
confirmed that was his wish. The trial court explained to Appellant that he would be giving up
his right to a trial, confront witnesses, and remain silent. Appellant indicated he understood and
was voluntarily waiving his rights. After accepting Appellant’s pleas of “guilty,” the trial court
ordered a pre-sentence investigation and set a punishment hearing. At the punishment hearing,
the court took judicial notice of the pre-sentence investigation and heard the testimony of several
witnesses.    After hearing the evidence and argument of counsel, the trial court sentenced
Appellant to eight years of imprisonment in the continuous family violence case and twelve
years of imprisonment in the aggravated assault case, with the sentences to run concurrently.
This appeal followed.




                                                 2
                                             DUE PROCESS
          In his first issue, Appellant argues that the trial court violated his right to due process of
law because the reporter’s record from the plea hearing fails to show that Appellant entered his
pleas of “guilty” intelligently and voluntarily. Such an argument is otherwise known as a Boykin
claim. See Boykin v. Alabama, 395 U.S. 238, 243, 89 S. Ct. 1709, 1712, 23 L. Ed. 2d 274
(1969).
Standard of Review and Applicable Law
          Federal due process requires that waivers of constitutional rights must be voluntary,
knowing, intelligent acts done with sufficient awareness of the relevant consequences. Davison
v. State, 405 S.W.3d 682, 686 (Tex. Crim. App. 2013) (quoting Brady v. United States, 397 U.S.
742, 748, 90 S. Ct. 1463, 1469, 25 L. Ed. 2d 747 (1970)). A criminal defendant who enters a
plea of guilty has by definition relinquished his Sixth Amendment rights to a trial by jury and to
confront the witnesses against him, as well as his Fifth Amendment privilege against self-
incrimination. Davison, 405 S.W.3d at 686. For this waiver to be valid under the Due Process
Clause, it must be an intentional relinquishment or abandonment of a known right or privilege.
Id.
          “What the United States Supreme Court’s 1969 opinion in Boykin v. Alabama
contributed to this due process jurisprudence was the requirement that the record must
affirmatively disclose that a defendant who pleaded guilty entered his plea understandingly and
voluntarily.” Davison, 405 S.W.3d at 687 (internal quotations omitted) (quoting Brady, 397
U.S. at 747 n.4, 90 S. Ct. at 1468). Boykin involved a guilty plea by a defendant who apparently
received no admonishments and never addressed the trial court, making it difficult to ascertain
whether his plea was knowingly and voluntarily entered. Wiggins v. State, 499 S.W.3d 149, 151
(Tex. App.—Houston [14th Dist.] 2016, pet. ref’d) (citing Boykin, 395 U.S. at 230-40, 79 S. Ct.
at 1709). The guilty plea was held to be involuntary because the record was silent regarding
whether the defendant voluntarily and understandingly entered his pleas of guilty. Wiggins, 499
S.W.3d at 151 (citing Boykin, 395 U.S. at 244, 89 S. Ct. at 1709). A Boykin claim is not subject
to ordinary principles of default and is reviewable for the first time on appeal. Davison, 405
S.W.3d at 690.




                                                    3
Analysis
       Relying on Boykin, Appellant argues that the trial court “wholly failed” to determine that
his guilty pleas were intelligently and voluntarily made and “thereby violated...constitutional due
process.” Appellant alleges that the appellate record affirmatively establishes that the trial court
did not “adequately admonish” or address the “issue of Appellant’s competence during the plea.”
Appellant acknowledges that he signed the written waivers but argues that the trial court still
failed to determine whether he intelligently and voluntarily waived his rights. According to
Appellant, the trial court “never received an unequivocal answer from Appellant whether he was
competent or addresses [sic] Appellant’s understanding concerning his guilty plea at all.”
       As previously noted, Boykin did not specifically set forth what must be demonstrated on
the record to comply with its mandate. Davison, 405 S.W.3d at 687. Boykin did not hold that
due process requires the equivalent of Article 26.13 admonishments. Id. “So long as the record
otherwise affirmatively discloses that the defendant’s guilty plea was adequately informed, due
process is satisfied.” Id. For Appellant to prevail, therefore, it is not enough that the record is
unrevealing with respect to whether he was admonished by the trial court; the record must also
be silent with respect to whether he was otherwise provided, or nevertheless aware of, the
requisite information to render his guilty plea voluntary and intelligent.                 See id.     Thus, a
defendant must have actual awareness of the nature and gravity of the charges against him and of
the constitutional rights and privileges that he necessarily relinquishes. Id.
       For his contention that the record does not demonstrate that Appellant entered his plea
freely and voluntarily, Appellant points to the following exchange:


       The court:       And at the time of the events alleged in the indictments for the family violence
                        event in Cause Number 2019-0545, that would be in or about the 6th day of July,
                        2019.
                        On that day, were you competent and knowing what you were doing?
                        ...
                        Thank you. So August the 16th of 2019. On that day, were you competent and
                        knowing what you were doing?
       Appellant:       Yes, sir.
       (Counsel and Appellant confer briefly)
       Appellant:       That’s when I committed the crime?
       The court:       That’s when they allege you committed it, yes, sir.



                                                      4
       Appellant:      Yes, sir...I mean I was under the influence, but I’m—I don’t know really what
                       you’re saying, Judge.

       The court:      Well I want to know if you were insane or incompetent at the time of the event.
       Appellant:      I wouldn’t say incompetent.
       The court:      You were impaired by what?
       Appellant:      Methamphetamines.
       The court:      Okay. And did you voluntarily consume them?
       Appellant:      Yes, sir.
       The court:      Nobody slipped in on you or anything like that?
       Appellant:      No, sir.
       The court:      And you understand that can affect your judgment and your conduct?
       Appellant:      Right. Yes, sir.
       The court:      Okay.
       Appellant:      That and emotions.
       The court:      Any other basis that you did not know what you were doing that day?
       Appellant:      Maybe emotions instead of intelligence.
       The court:      Okay. And that was impacted by the methamphetamine, right?
       Appellant:      That and my ex-fiancé.
       The court:      I’m talking about your – I’m talking about your competency, not anybody’s
                       else’s conduct, okay?
       Appellant:      Yes, sir.



Referencing this exchange, Appellant argues that “there appears to be questions raised regarding
Appellant’s understanding of the plea or Appellant’s competency.” Appellant argues that the
trial court failed to conduct an independent inquiry into Appellant’s mental competency before
accepting his plea and ensuring the plea was free and voluntary. Appellant further argues the
signed waivers should be disregarded because the trial judge did not inquire whether Appellant
signed them with the intent to waive his rights.
       Our review of the record does not comport with Appellant’s complaints. Moreover, we
fail to appreciate how the above quoted exchange demonstrates that Appellant’s plea was not
freely and voluntarily made or how it raises questions regarding Appellant’s competency to
proceed with his guilty plea.        Appellant’s statements that he was under the influence of
methamphetamine and emotional over his relationship with his ex-fiancé, the victim in each



                                                     5
case, at the time of one of offenses does not impact his competency to stand trial. See Willis v.
State, No. 05-03-00816-CR, 2004 WL 42624, at *2 (Tex. App.—Dallas Jan. 9, 2004, no pet.)
(op., not designated for publication) (fact that appellant consumed alcohol and drugs at time of
offense does not raise issue of his present ability to understand the charges against him or consult
with counsel); see also Ward v. State, 906 S.W.2d 182, 185 (Tex. App.—Austin 1995, pet. ref’d)
(appellant’s testimony that he had chemical dependency and was diagnosed with an inherited
type of chemical dependency did not trigger trial court duty to conduct a hearing on
competence). Nor does Appellant argue that the trial court should have conducted a competency
hearing. See TEX. CODE CRIM. PROC. ANN. Art. 46B.004 (c) (West 2018) (“[o]n suggestion that
the defendant may be incompetent to stand trial, the court shall determine by informal inquiry
whether there is some evidence from any source that would support a finding that the defendant
may be incompetent to stand trial.”).
       The record reflects that the trial court discussed Appellant’s plea and its ramifications at
length with Appellant, as evidenced by the following exchange:


       The court:      All right. Mr. Hill, I’ve called three cases pending against you. I see in the first
                       case 2019-0544, the State’s filed a motion to dismiss, and I presume that’s in
                       connection with pleas that you’re going to enter in the other two cases, so we’re
                       going to kind of set that one to the side. And in the next case, 2019-0545, the
                       charge against you is a third degree felony for continuous family violence. And
                       if you’re found guilty of that charge, the punishment range would be no less
                       than two years or greater than ten years in the penitentiary and a fine not to
                       exceed $10,000. So two to ten; do you understand that?
       Appellant:      Yes, sir.
       The court:      In the second case, 2020-0040, I see the State has filed a motion to dismiss
                       Counts 1 and 2, but the remaining Count, number 3, is aggravated assault. That
                       is a second degree felony and if found guilty of that charge, the punishment
                       range will be no less than two years, no greater than twenty years in the
                       penitentiary, and a fine not to exceed $10,000. Do you understand that?
       Appellant:      Yes, sir.
       The court:      Now, in these two cases that I’ve described for you here, the continuous family
                       violence and aggravated assault, do I need to have the State’s attorney read to
                       you the indictment in each of those cases for you to better understand the date of
                       the event and the facts, the basis of the offenses?


       Appellant:      No, sir.
       The court:      You understand that fully?
       Appellant:      Yes, sir.




                                                      6
       The court:       Now, in just a moment I’m going to ask you for your responsive plea to each of
                        those charges, but before I do, tell me, as you appear here in court today, are you
                        under the influence of any alcohol, drug or medicine?

       Appellant:       I am not, Judge.
       The court:       So are you competent and are you of sound mind?
       Appellant:       I am.
       The court:       Have you ever been declared incompetent or insane by a judge or a jury
                        evaluating your mental capacity?
       Appellant:       I have not, Judge.


After the exchange that Appellant contends raises questions over his “understanding of the plea,”
the court asked the same question about the date of the second offense:


       The court:       In the second case, 2020-0040, on the alleged day of the aggravated assault,
                        Count 3, November the 5th of 2019, were you competent, knowing what you
                        were doing at that time?
       Appellant:       Yes, sir.


       Appellant’s statements about being on methamphetamine and emotional about his ex-
fiancé are the only portions of the record Appellant cites for his assertion that the record does not
demonstrate that his plea was made freely and voluntarily. Our review of the record shows that
the trial court had a subsequent discussion with Appellant about his competency to stand trial:


       The court:       All right. Counsel, any concerns about the Defendant’s competency to proceed
                        with the hearing today?

       Defense Counsel: No, your Honor.
       The court:       Any basis for involuntariness at the time of the event?
       Defense Counsel: No, sir.
       The court:       With those responses I find the Defendant competent at all relevant times and
                        we’ll proceed. So on Case Number 2019-0545, Mr. Hill, how do you plead to
                        the third degree felony for continuous family violence?

       Appellant:       Guilty.
       The court:       Is that the truth?
       Appellant:       Yes, sir.
       The court:       Anyone making you plead guilty?
       Appellant:       No, sir.



                                                       7
          The court:    Are you doing so freely and voluntarily?
          Appellant:    Yes, sir.
          The court:    In Case Number 2020-0040, how do you plead to the second degree felony as
                        outlined in Count 4 of the indictment for aggravated assault with a deadly
                        weapon, being a knife?


          Appellant:    Guilty.
          The court:    And is that also the truth?
          Appellant:    Yes, sir.
          The court:    Anyone making you plead guilty?
          Appellant:    No, sir.
          The court:    You’re doing so freely and voluntarily?
          Appellant:    Yes, sir.


After this exchange, the trial court admonished Appellant that, because he did not have a plea
agreement with the State, the trial court would make the punishment determination. Appellant
told the trial court that he understood and wished to proceed with the trial court’s determination
of punishment. The trial court admonished Appellant that he should not rely on anyone’s
promise, guarantee, or representation about what the sentence would be in the cases and
Appellant responded that he was not doing so. The trial court engaged in a long discussion with
Appellant regarding the waivers of his right to trial by jury and the rights to confront and cross
examine witnesses, testify at trial and call witnesses, remain silent, act as his own attorney, and
appeal.      Appellant indicated he understood these rights and was freely and voluntarily
relinquishing them.
          Thus, our review of the record reveals that Appellant’s Boykin claim is meritless. See
Davison, 405 S.W.3d at 687. Appellant was provided with written admonishments and verbally
admonished by the trial court at length about his decision to plead “guilty.” See id. Boykin
operates like a rule of default, in other words, unless the appellate record discloses that a
defendant entered his guilty plea freely and voluntarily, a reviewing court must presume that he
did not, and rule accordingly. Id. at 690. In contrast, the record contains ample evidence, as
discussed above, that Appellant entered his pleas freely and voluntarily. Id. Accordingly, the
record fails to engage Boykin’s appellate presumption that due process was violated because the




                                                      8
appellant entered an unintelligent guilty plea. Id. Because Appellant failed to establish that his
guilty plea was involuntary, we overrule his first issue.


                                          ARTICLE 26.13
       In his second issue, Appellant argues that his pleas of “guilty” were “obtained without
substantial compliance with the mandatory requirements of Article 26.13.” Appellant argues that
“the trial court never affirmatively received an unequivocal response from Appellant that the
plea was knowing and voluntary and that Appellant was competent at the time of the plea and
sane at the time of the offense.” Essentially, Appellant makes the same arguments with respect
to Article 26.13 that he did in support of his due process argument, with the exception that he
also claims the record does not demonstrate that he was warned about the possible immigration
consequences of entering pleas of “guilty” to the offenses.
       A trial court’s admonitions to and inquiries of a defendant prior to his plea of “guilty”
serve to protect several constitutional rights. VanNortrick v. State, 227 S.W.3d 706, 708 (Tex.
Crim. App. 2007). They assure the court that the defendant’s waiver of these rights in entering a
guilty plea comports with due process, that is, the waiver was made voluntarily and with
knowledge of the consequences of the plea. Id. Article 26.13 mandates that a trial court must
admonish a defendant of certain consequences before it can accept a plea of “guilty” or “nolo
contendere” and that “no plea of guilty or plea of nolo contendere shall be accepted by the court
unless it appears that the defendant is mentally competent, and the plea is free and voluntary.”
See TEX. CODE CRIM. PROC. ANN. Art. 26.13(a)(1)-(6), (b) (West Supp. 2021). Article 26.13 is
designed to provide these constitutional assurances. VanNortrick, 227 S.W.3d at 708. The
Article 26.13 admonitions, however, are not themselves constitutionally required and the failure
to admonish a defendant regarding the immigration consequences of his plea is non-
constitutional error. Id.
       To the extent Appellant argues that the trial court failed to determine whether his plea
was freely and voluntarily made, we overrule his second issue for the same reasons we rejected
his first issue.   Appellant’s argument that the trial court failed to admonish him on the
immigration consequences of his plea is also without merit. As previously discussed, he signed
the written waivers which contain the required immigration admonition. Moreover, Appellant
acknowledges that the record does not reflect whether he was a citizen of the United States at the



                                                  9
time of the plea. Thus, even had the trial court wholly failed to admonish Appellant regarding
the immigration consequences of his plea, we would have no basis to conclude the trial court’s
error in failing to admonish Appellant about the immigration consequences of his plea is
constitutional in nature or affects his substantial rights. See Gorham v. State, 981 S.W.2d 315,
319 (Tex. App.—Houston [14th Dist.] 1998, pet. ref’d); see also TEX. R. APP. P. 44.2(b).
Accordingly, we overrule Appellant’s second issue. 1


                                                  DISPOSITION
         Having overruled Appellant’s first and second issues, we affirm the trial court’s
judgment.

                                                                         BRIAN HOYLE
                                                                            Justice


Opinion delivered February 9, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



         1
          Because we overrule Appellant’s first and second issues, we need not reach his third issue, in which he
argues he was harmed by the trial court’s errors and his conviction requires reversal. See TEX. R. APP. P. 47.1.


                                                         10
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          FEBRUARY 9, 2022


                                         NO. 12-20-00191-CR


                                      NATHAN REESE HILL,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 217th District Court
                        of Angelina County, Texas (Tr.Ct.No. 2020-0040)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          FEBRUARY 9, 2022


                                         NO. 12-20-00192-CR


                                      NATHAN REESE HILL,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 217th District Court
                        of Angelina County, Texas (Tr.Ct.No. 2019-0545)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.